Citation Nr: 0716572	
Decision Date: 06/05/07    Archive Date: 06/18/07                            

DOCKET NO.  05-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to July 
1988.  The veteran also served on numerous periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) from July 1988 to December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The veteran's hypertension was not incurred or aggravated 
during her initial period of active duty service from March 
1988 to July 1988, or her subsequent periods of ACDUTRA.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may it be so presumed.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5103 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the veteran's claim, a letter dated in April 
2004 advised the veteran of the foregoing elements of the 
notice requirements.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, a VA examination is not 
warranted in this matter as there is no evidence of an 
inservice incurrence or aggravation of hypertension.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  However, presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3).  As 
noted above, presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins, 1 Vet. App. at 477-78.  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Historically, the veteran served on active duty from March 
1988 to July 1988.  Thereafter, she served on numerous 
periods of ACDUTRA and INACDUTRA from July 1988 to December 
2005.

A review of the veteran's service medical records from her 
initial period of service, from March 1988 to July 1988, does 
not show elevated blood pressure readings.  Her enlistment 
examination, performed in February 1988, listed her blood 
pressure as 112/68.  An inservice treatment report, dated in 
July 1988, listed her blood pressure as 110/84.  No findings 
of hypertension were shown; thus, as to direct service 
connection based on that period of active duty, service 
connection is not warranted since there is no showing of the 
disorder in service, and there is no medical evidence of 
record to relate hypertension to that period of service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The evidence of record indicates that the veteran's 
hypertension began in October 1989.  A treatment summary 
letter, dated in November 2004, was received from E. T., M.D.  
In his letter, Dr. T. noted that hypertension was found in 
October 1989.  Dr. T.'s letter stated:

The patient had no prior history of 
hypertension after thorough review of 
medical records.  The patient also had no 
documented hypertension at the time she 
was enlisted for active duty in the 
military.  The patient's medical record 
shows hypertensive readings on October 
19, 1989, of 140/80, as well as 
hypertensive blood pressure readings on 
October 21, 1989, of 145/89.  The 
patient's blood pressure readings prior 
to this time were all normotensive.

A review of her retirement points record indicates that the 
veteran did not acquire any active duty points during the 
period from February 11, 1989 to February 10, 1990.  Thus, 
the evidence of record indicates that her hypertension was 
not incurred during a period of active duty service or a 
period of ACDUTRA.

As the veteran's hypertension is in the nature of a disease 
rather than an injury, there is no basis upon which to grant 
service connection for this condition in association with a 
period of inactive duty for training.  See 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.

A review of the medical treatment records following October 
1989 fails to reveal any evidence that the veteran's 
hypertension was aggravated during a subsequent period of 
ACDUTRA, or as a result of an injury incurred during 
INACDUTRA.  
Subsequent opinion letters received from Dr. T. and A. L., 
M.D., dated in 2005, noted that the veteran had hypertension 
secondary to her Kawasaki disease, which was diagnosed in May 
2002.  The Board notes, however, that service connection is 
not in effect for Kawasaki disease. 

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are not competent 
evidence in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Absent 
medical evidence associating the veteran's current 
hypertension with her active duty service or a period of 
ACDUTRA, service connection is not warranted.

The evidence does not establish that the veteran had 
hypertension during active service, or that her hypertension 
is otherwise related to active service.  Furthermore, the 
evidence does not establish that her hypertension was either 
incurred in or aggravated by a period of ACDUTRA or that it 
resulted from an injury sustained during INACDUTRA.  
Accordingly, hypertension was not incurred in or aggravated 
by service, nor may it be presumed to have so been incurred.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Service 
connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


